*
                                    Court of Appeals
                            Seventh District of Texas
                          Potter County Courts Building
                            501 S. Fillmore,Suite 2-A
                           Amarillo, Texas 79101-2449

                                      March 5, 2015


Clerk of the Court;
Vivian Long
Seventh District of Texas
Potter County Courts Building
501 S. Fillmore, Suite 2-A
Amarillo, Texas 79101-2449


RE: Case Number: 07-15-00073-CR and 07-15-00074-CR
    Trial Court Case Number: A-18365-1011 and B-18377-1004

Styled: Jarrod Neal Flaming v. The State of Texas

GREETINGS!
   In response to the Court letter dated February 25, 2015, appellant
will show that the Seventh District Court of Appeals, has jurisdiction
over the appeal,as followed:

                                                 I

                           Jurisdiction
    Under article V, Section 5(c), of the Texas Constitution, and under
Texas Code of Criminal Procedure 26.05(g), which constitutes a "criminal
law matter" for purposes of invoking the Court of Appeals authority under
Tex. Canst. art. V, §5(c), to resolve criminal appeals.

                                                     Respectfully Submitted,
                                                     s/ Jarrod Neal Flaming,S~Y
                                                     TDCJ-ID# 1679601,
                                                     Jester III Unit,
                                                     3 Jester Road,
                                                     Richmond, Texas 77406
letter in J:eSIXXlSe to .Jtn:ialictim-~ 1 of 1
Jarr:a:I N3al F1.anirg v. 'll'E state O£exas
Case N:>. 07-15-00)7.3-                                      *
                             Court of Appeal s
                       Seventh Distri ct of Texas
                     Potter County Courts Buildin g
                      501 S. Fillmo re, Suite 2-A
                      Amaril lo, Texas 79101-2 449
                                                             fl:~lll~ ~
                                                                VIVIAN LO~GT OF APPEALS
                                                                            .CLERK


                               March 5, 2015


Clerk of the Court;
Ms. Vivian Long
Seventh Distri ct of Texas
Potter County Courts Buildin g
501 S. Fillmo re, Suite 2-A
Amaril lo, Texas 79101-2 449


RE: 07-15-00073-CR:::arl                                         *
                                 Court of Appea ls

                            Sevent h Distri ct of Texas
                          Potter County Courts Buildi ng
                            501 S. Filmor e, Suite 2-A
                           Amari llo, Texas 79101- 2449     ~




                    cause # 07-15- 00073- CR and 07-15 -000if 'cR   ~R ~ lit~ fY)~
                                                            SEVENTH co
                                                               VIVIAN L~~~ OF APPEALS
                                     Affida vit                           ·CLERK



State of Texas                            §
                                          §
County of Fort Bend                       §
                                                                         sound
     My name is Jarrod Neal Flamin g, I am over 18 years of age, of
                                                                        with and
mind, capabl e of making this affida vit, and person ally acqua inted
                                                                        to swear,
have person al knowle dge of all the facts stated in it. I am able
                                                                     this instru -
and I do swear, that all the facts and statem ents contai ned in
                                                                     give Appel lant
ment are true and correc t •.• Appel lent reques ts that the Court
                                                                      Rules of
until March 25, 2015, to comply with rule 20.Uq }' of the Texas
                                                                    limite d access
Appel lant Proced ure. Becaus e relato r is incarc erated , and has
                                                                    Texas Civil
to law librar y, and to also comply with sectio n 14.004 of the
Practi ce and Remedies Code.


                           INMATE NOTARY PUBLIC SERVICE
                                                                       Civil
Under both federa l law (28 u.s.c. §1746) and state law (V.T.C .A.
                                                                       in Texas
Practi ce & Remedies Code (§132. 001-13 2.003) inmate s incarc erated
                                                                       of writte n
may use an unsworn declar ation under penalt y of perjur y in place
                                                                         before
declar ation, verifi cation , certif icatio n, oath, or affida vit sworn
a Notary Public .

                                                                           in
I Jarrod Neal Flamin g, TDCJ-ID# 167960 1, being presen tly incarc erated
                                       Fort Bend County , Texas declar e under
Jester III Unit, at Richmond Texas.
penalt y of perjur y that the forego ing is true and correc t.

Execut ed on March 5, 2015                    s/Jarr od Neal Flamin~f~67960l
                                              Jester III Unit
                                              3 Jester Road
                                              Richmond, Texas
                                                          77406
     Jarrod Neal Flaming TDCJ-CID# 1679601
     Jester III Unit                                                                                                              .....   J •••• ,            ·~···-·            ·~-~···'

     3 Jester Road                                                                                                                                             J :r·:~ :r. .n . . n,):~~.l
                                                                                                                                                     ......             ·'   '              ......... ~·-·~ . . . . . . . . . . . . ., ......   ·'   ••• ,. •••••
                                                                                                                                   l') 1.. .. ) J":~.                                                   ~ ~;_.~..J .f'.\              l    ·,~--      ··· ·.·
     Richmond, Texas 77406
                                                                                                                                                     .Ti!~l             .l·lW.\i.H. 2:tXiL:s"l.·:n.?:l~~ 7 ·1.




                                                                                                      Clerk of the Court
                                                                                                      Ms. Vivian Long
                                                                                                      Seventh District of Texas
                                                                                                      Potter County Courts Building
                                                                                                      501 s. Filmore, Suite 2-A
                                                                                                      Amarillo, Texas 79101-244 9




                                                                                  7S1:l. Ci :t 244921                                           ••v'lll111•!rlfr}• Jtlp•IJ••IlJ lHI!nJl,. nf•IH ,,lit •l'1l "1'1
...-.'-~-----~-~------~---~------~--~_,.~--,..._--·-·--~-~~.._._.._,-~-----
                                                                                                                              ,..-----
                                                                              ............-.....--·-~----------................